Citation Nr: 1139710	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for an anterior crucial ligament (ACL) deficient right knee with degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.   

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision, as confirmed and continued in December 2006, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge at a December 2009 video conference hearing.  A transcript of the hearing has been associated with the claims folder.

In March 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

In the same March 2010 decision, the Board granted service connection for a left knee disability, variously diagnosed as DJD, ACL injury, and lateral meniscal tear.  Shortly thereafter in March 2010, the RO/AMC issued a rating decision assigning an initial 10 percent rating, effective from October 12, 2005, for the left knee disability, which the RO characterized as left knee disorder associated with DJD, ACL injury, and lateral meniscal tear.  

The Veteran did not file a notice of disagreement (NOD) with either the schedular rating or effective date assigned in the March 2010 RO/AMC rating decision.  Thus, those issues are not presently in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

In an April 2011 post-remand brief, the Veteran's service organization representative raised the issue of entitlement to a TDIU.  The representative asserted that the Veteran was completely disabled as a result of his service-connected right knee disability. This claim has been raised as a component of the increased rating claim on appeal.  Thus, the claim for a TDIU is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that further development is necessary in this matter.  

The Board previously remanded this matter in March 2010, instructing the RO to request the Veteran to identify all records of VA and non-VA health care providers who have treated his right knee disability during the period from October 2004 forward, and then obtain any such records that are not already associated with the claims file from each health care provider the Veteran identified.  

Upon remand, the Veteran identified VA treatment records from December 2009, and private treatment from December 2009 through January 2010.  The RO then obtained these identified records.  The records are presently associated with the claims file.  After receipt of these records, the RO issued a March 2011 supplemental statement of the case (SSOC) considering the newly received evidence.

Thereafter, in April 2011, the Veteran wrote directly to the Board identifying additional treatment records available, including further private treatment beginning in February 2011 and ongoing treatment at the Salisbury VA medical center.   The Veteran also wrote that he was granting permission to contact the identified physicians.   

The Board wishes to make clear that it is without authority to directly contact these physicians and request the records.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the Veteran expressly identified these records as pertinent to the claims.  Therefore, remand is necessary to attempt to obtain them.  See 38 C.F.R. § 3.159(c) (VA will make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including relevant Federal and private records).  

Thereafter, the Veteran should be afforded a new VA examination to assess the current nature, extent and severity of his ACL deficient right knee with DJD.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Furthermore, as noted in the Introduction section above, the Veteran's service organization representative filed a brief in April 2011 raising the issue of entitlement to a TDIU.  Although raised as a component of the increased rating claim on appeal, the Board finds that the issue should be bifurcated from the underlying increased rating claim, as the claim for a TDIU requires distinct notice and development under the VCAA. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (although a TDIU and increased rating issues are best analyzed as part of the same claim, bifurcation of the TDIU and increased rating aspects of the claim is generally within the Secretary's discretion); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).
 
Importantly in this regard, the most recent evidence of record pertinent to the issue, from October 2007, indicates that the Veteran was still working at that time.  The record contains no more recent evidence addressing the Veteran's employment status or employability.  

Thus, the claim for a TDIU initially requires an appropriate Veterans Claims Assistance Act of 2000 (VCAA) notice letter informing the Veteran of the elements necessary to establish entitlement to a TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (failure to satisfy VCAA notice requirements for TDIU was prejudicial).  All indicated evidentiary development, to include a VA examination, must then be undertaken.  See 38 U.S.C.A. § 5103A(a)-(d).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, identification of the specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with VCAA.  Hence, in addition to the actions requested above, the RO/AMC should undertake any other development and provide any further notification deemed warranted by VCAA prior to readjudicating the remanded claims.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter advising him of the information and evidence necessary to substantiate the remanded claim for a TDIU, the relative roles of between the Veteran and VA in providing or seeking to obtain relevant evidence, and the manner in which disability ratings and effective dates are established in claims for VA benefits.  

Request that the Veteran provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to the nature and severity of his service-connected left or right knee disabilities or his employability.

2. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider the Veteran identifies.  

(a) The records sought must include all relevant VA records of treatment not previously obtained and associated with the claims file, to include relevant records of VA treatment from December 2009 forward.  This is to include records of treatment at the VA orthopedic clinic in March 2011 and at the VA rehabilitation center in April 2011, as detailed in a letter from the Veteran dated in April 2011.

(b) The records sought must additionally include records of treatment from Dr. James Comadall from September 2010 forward, as also detailed in the Veteran's letter dated in April 2011.

(c) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

 3. After completing all development identified above, arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and severity of the service-connected ACL deficient right knee with DJD, and whether the Veteran is unable to secure or maintain a substantially gainful occupation due to service-connected right and left knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

(a) The examiner must review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's ACL deficient right knee with DJD.  

(b) In doing so, the examiner is asked express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the affected joint.

(c) The examiner must provide an opinion of the effect of the Veteran's right knee disability on his social and occupational functioning and ordinary activities of daily life.

(d) The examiner must additionally provide an opinion as to the combined effect of the Veteran's service-connected left and right knee disabilities on his ability to secure or follow a substantially gainful occupation.

(e) The VA examiner must set forth all relevant examination findings, along with a fully reasoned explanation for all opinions and conclusions reached.  

4.  After completing all requested action, review the entire record and then undertake any additional notification and/or development warranted by the record.  

Thereafter, the RO must readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response.  

If any benefit sought on appeal remains denied, the case must then be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

